Citation Nr: 0817402	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  05-06 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for schizophrenia, for the period from November 13, 1989, to 
December 3, 2001.

2.  Entitlement to an initial rating higher than 50 percent 
for schizophrenia, for the period since December 4, 2001.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1963 to February 
1964.

This appeal comes before the Board from November 2002 and 
February 2005 rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that respectively granted 
service connection and awarded a 10 percent disability rating 
for schizophrenia, effective November 13, 1989, and awarded a 
50 percent rating for schizophrenia, effective December 4, 
2001, and denied the veteran's claim of entitlement to a TDIU 
rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim for increased initial ratings for schizophrenia 
and for a TDIU rating.

With respect to the claim for increased initial ratings, VA 
treatment records dated from August 1993 to September 1994 
have been associated with the claims file.  These records 
show that the veteran received treatment for schizophrenia.  
However, there are gaps in the records obtained, in that 
records dated from November 1989 to August 1993, and since 
September 1994 have not yet been obtained.  Because 
comprehensive clinical records have not yet been associated 
with the claims file, the Board is unable to ascertain the 
full level of severity of the veteran's schizophrenia since 
the effective date of service connection in November 1989.   
Because these records are relevant to the veteran's claim for 
increased initial ratings, they should be obtained.  
38 C.F.R. § 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

With regard to the claim for a TDIU rating, in a statement 
received in October 2005, the veteran disagreed with the 
denial of his claim of entitlement to a TDIU rating in the 
February 2005 rating decision.  It does not appear from a 
review of the claims file that the veteran has been issued a 
statement of the case on that issue.  Where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA Medical 
Center in Murfreesboro, Tennessee dated 
from November 1989 to August 1993, and 
from September 1994 to the present.  If 
these records are no longer on file, a 
request should be made to the 
appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

2.  Send the veteran and his 
representative a statement of the case 
on the issue of entitlement to a TDIU 
rating.  He should be informed of his 
appeal rights.

3.  Then, readjudicate the claim of 
entitlement to increased initial 
ratings for schizophrenia.  If the 
decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

